     Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 1 of 32




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

   MICHIGAN WELFARE RIGHTS           )
   ORGANIZATION, NAACP,              )
   MAUREEN TAYLOR, NICOLE L.         )
   HILL, and TEASHA K. JONES,        )
                                     )
                    Plaintiffs,      )
                                     )
     v.                              )   Civil Case No. 1:20-cv-03388-EGS
                                     )
   DONALD J. TRUMP;                  )
   DONALD J. TRUMP FOR               )
   PRESIDENT, INC.; and              )
   REPUBLICAN NATIONAL               )
   COMMITTEE,                        )
                                     )
                    Defendants.      )
                                     )

                 MEMORANDUM IN SUPPORT OF
 MOTION TO DISMISS AMENDED COMPLAINT FOR DECLARATORY AND
 INJUNCTIVE RELIEF ON BEHALF OF DEFENDANTS DONALD J. TRUMP
           AND DONALD J. TRUMP FOR PRESIDENT, INC.


Jesse R. Binnall
Harvey & Binnall, PLLC
717 King Street, Suite 300
Alexandria, VA 22314
Tel: (703) 888-1943
Fax: (703) 888-1930
jbinnall@harveybinnall.com
Counsel for DONALD J. TRUMP and
DONALD J. TRUMP FOR PRESIDENT, INC.
          Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 2 of 32




                                                     Table of Contents

FACTUAL BACKGROUND .......................................................................................... 4

LAW AND ARGUMENT ............................................................................................. 11

  I.     PLAINTIFFS HAVE FAILED TO STATE A CLAIM FOR WHICH RELIEF MAY BE GRANTED.

         ............................................................................................................................. 11

       A. To survive a motion to dismiss, Plaintiffs must make factual allegations

       sufficient to show that they are entitled to relief................................................. 11

       B. Plaintiffs failed to state a claim under Section 11(b) because they do not

       plausibly plead allegations of “intimidation, threats, or coercion.” .................... 12

       C. Plaintiffs do not state an actionable §1985(3) conspiracy claim because they

       fail to adequately allege discriminatory purpose. ................................................ 13

       D. With respect to both claims, Plaintiffs fail to adequately allege an agency

       relationship between Trump supporters/volunteers and the Trump Defendants.

             ........................................................................................................................ 14

       E. Plaintiffs’ claims against President Trump for monetary damages must be

       dismissed because he is absolutely immune from damages liability predicated

       on acts within the “outer perimeter” of his official responsibility....................... 16

       F. All of the factual allegations Plaintiffs have made against President Trump

       and his Campaign involve conduct that is protected under the First

       Amendment of the United States Constitution. .................................................. 17

       G. The injunctive and declaratory relief Plaintiffs seek are unconstitutional

       attempts at a prior restraint against speech........................................................ 22

                                                                   i
         Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 3 of 32




   II. PLAINTIFFS CANNOT MEET THEIR BURDEN OF ESTABLISHING THIS COURT’S

   PERSONAL JURISDICTION OVER DEFENDANTS.                            ............................................................ 23

   III. PLAINTIFFS DO NOT HAVE STANDING TO ASSERT A THIRD-PARTY CLAIM ON BEHALF

   OF VOTERS IN STATES OTHER THAN MICHIGAN. ........................................................... 25


      A. Plaintiffs Michigan Welfare Rights Organization and the NAACP do not

      have standing. ........................................................................................................ 25

      B. Individual Plaintiffs do not have standing to assert a third-party claim on

      behalf of voters in other states. ............................................................................. 26

CONCLUSION ............................................................................................................. 28




                                                              ii
       Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 4 of 32




      Without pleading any facts that edge their conclusory allegations across the

plausibility line, Plaintiffs seek to use important civil rights statutes to improperly

regulate constitutionally protected speech and to stymie President Trump’s efforts to

expose widespread voter integrity issues which operated to dilute the voices of voters

in Michigan and throughout America. The Voting Rights Act prohibits “intimidation,

threats, or coercion” directed at “any person for voting or attempting to vote” or at

“any person for urging or aiding any person to vote or attempt to vote.”1 (emphasis

added). In a similar vein, 42 U.S.C. §1985 prohibits racially motivated conspiracies

aimed at depriving any person of the equal protection of the laws. Neither statute is

a vehicle for squelching protected political speech.

      This case is grounded in Plaintiffs’ wholly unsupported assertion that political

activities—generated by a political candidate’s exercise of his First Amendment

rights to free speech and “to petition the Government for a redress of grievances”—is

tantamount to “intimidation, threats, or coercion” forbidden by Section 11(b). Indeed,




1 For ease of the Court’s reference, 52 U.S.C. §10307(b), commonly known as Section
11(b) of the Voting Rights Act, provides: “No person, whether acting under color of
law or otherwise, shall intimidate, threaten, or coerce, or attempt to intimidate,
threaten, or coerce any person for voting or attempting to vote, or intimidate,
threaten, or coerce, or attempt to intimidate, threaten, or coerce any person for
urging or aiding any person to vote or attempt to vote, or intimidate, threaten, or
coerce any person for exercising any powers or duties under section 10302(a), 10305,
10306, or 10308(e) of this title or section 1973d or 1973g of Title 42.” The definition
of “vote” or “voting” applicable to enforcement proceedings appears in 52 U.S.C.
§10310(c)(1): “The terms ‘vote’ or ‘voting’ shall include all action necessary to make
a vote effective in any primary, special, or general election, including, but not
limited to . . . casting a ballot, and having such ballot counted properly and included
in the appropriate totals of votes cast with respect to candidates for public or party
office and propositions for which votes are received in an election.”
                                           1
       Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 5 of 32




Plaintiffs seek nothing less than an injunction—or more specifically, a prior

restraint—from this Court, to regulate the political speech and activities of a

candidate for public office with whom they disagree. Plaintiffs broadly label the

Defendants’ alleged conduct—which amounts to several tweets, a press conference to

report the findings of the Trump Campaign’s voter fraud investigation, a telephone

call with two Republican Wayne County canvassers after they caved to an avalanche

of partisan Democratic political pressure and changed their votes to certify the

county’s election results, and a meeting in the White House with two Republican state

legislators—as “intimidation” but fail to provide a factual basis for that

characterization. If, as Plaintiffs insist, Section 11(b) proscribes Defendants’ conduct,

then the statute would be plainly unconstitutional.

      Plaintiffs’ interpretation of 42 U.S.C. §1985(3) suffers from similar

constitutional infirmities. If §1985(3) bars politicians and their political campaigns

from using political means to contest the highly disputed results of an election, then

this statute is plainly unconstitutional.

      This Court need not reach “the serious constitutional questions” raised by

Plaintiffs’ interpretation of the Voting Rights Act, however, because “courts,

particularly in [Voting Rights Act] cases, should avoid deciding constitutional issues

where statutory interpretation obviates the issue[.]” Simmons v. Galvin, 575 F.3d 24,

42 (1st Cir. 2009) (citing Nw. Austin Mun. Util. Dist. No. One v. Holder, 557 U.S. 193,

197, 129 S. Ct. 2504, 2508, 174 L. Ed. 2d 140 (2009)). Applying this canon, the Court

should find that the proscriptions of this statute do not encompass Defendants’



                                            2
       Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 6 of 32




constitutionally protected behavior and, accordingly, that Plaintiffs have failed to

state a claim for relief under Section 11(b).

      Moreover, Plaintiffs’ §1985(3) claim similarly fails because Plaintiffs do not

plead any facts that, if true, would show that Defendants conspired against them

because of class-based discriminatory animus. Lattisaw v. District of Columbia, 118

F.Supp.3d 142, 162 (D.D.C. 2015). The statute does not apply to all conspiratorial

tortious interferences with the rights of others but only those motivated by some

class-based, invidiously discriminatory animus. Atherton v. D.C. Office of Mayor, 567

F.3d 672, 688 (D.C. Cir. 2009). Plaintiffs allege nothing more than bare and

conclusory allegations that do not even come close to edging this claim over the line

from “possibility to plausibility of ‘entitlement to relief.’” Lattisaw, 118 F.Supp.3d at

162 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557, 127 S.Ct. 1955, 167

L.Ed.2d 929 (2007)).

      Plaintiffs further cannot establish that this Court is authorized to exercise

jurisdiction over Defendants. Because neither President Trump nor his campaign are

residents of the District of Columbia, Defendants are not subject to general

jurisdiction here. Any effort to subject Defendants to this Court’s specific jurisdiction

based on their constitutionally protected activities offend the limits imposed on the

District of Columbia by constitutional due process.

      Additionally, as pled, principles of sovereign immunity bar Plaintiffs’ claims

for monetary damages against President Trump. Finally, to the extent that Plaintiffs

seek an injunction on behalf of voters “in any other state,” Plaintiffs’ requested



                                           3
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 7 of 32




injunction is overbroad. Plaintiffs Maureen Taylor, Nicole L. Hill, and Teasha K.

Jones are residents of Michigan and do not have standing to obtain relief on behalf of

voters in other states. Additionally, Plaintiffs NAACP and Michigan Welfare Rights

Organization cannot meet their respective burdens of proving they have standing to

assert the instant claims.

                             FACTUAL BACKGROUND

      Plaintiffs Michigan Welfare Rights Organization, Maureen Taylor, Nicole L.

Hill, Teasha K. Jones, and the NAACP filed the instant Amended Complaint seeking

declaratory and injunctive relief as well as monetary damages under Section 11(b) of

the Voting Rights Act and 42 U.S.C. §1985(3) and naming as Defendants (1) President

Donald J. Trump, (2) his presidential campaign, Donald J. Trump for President, Inc.

(the “Campaign”), and (3) the Republican National Committee (the “RNC”). Dkt. 8,

pp. 27-29.

      According to their Amended Complaint, Plaintiff Michigan Welfare Rights

Organization is a group whose membership includes “Black members who reside in

Detroit, Michigan, voted in the November 2020 Election, and cast a ballot for

President.” Dkt. 8, p. 3. The Amended Complaint alleges that the three individual

Plaintiffs Taylor, Hill, and Jones are Black residents of Detroit Michigan, over the

age of eighteen-years-old, who voted in the November 2020 election and casted a

ballot for President. Dkt. 8, p. 4. The Amended Complaint further alleges that the

NAACP is a “civil rights grassroots organization” with state and local chapters

representing 48 states with “members across the country who voted in the 2020



                                          4
         Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 8 of 32




election and who plan to vote in future elections, including in Michigan, Wisconsin,

Pennsylvania, Georgia, Arizona, and Nevada.” Dkt. 8, p. 4.

         Donald J. Trump is the Forty-Fifth President of the United States. In

November 2020, he was a candidate for re-election to that office. Dkt. 8, p. 5. He is

domiciled in Florida, as he was when the events alleged in the Amended Complaint

occurred. Donald J. Trump for President, Inc. (the “Campaign”), is a Virginia

corporation with a principal place of business in New York and an office in Virginia.

The RNC is a national political party which generally coordinates and promotes

Republican candidates for elected office. Dkt. 8, p. 5.

         Confronting voting irregularities so extensive that even Plaintiffs had to

acknowledge such an instance in their Amended Complaint,2 President Trump and

his Campaign worked tirelessly to investigate and to expose widespread voter fraud

in the aftermath of the November 3, 2020 election. From the beginning, President

Trump pursued this investigation with one goal in mind: protecting the franchise of

every American by ensuring that every legal vote is counted. In discharging the oath

he took as President to “preserve, protect and defend the Constitution of the United

States” to the best of his ability, President Trump boldly opposed those threatening

to steal the 2020 election and to delegitimize the electoral safeguards enshrined in

our Constitution. See U.S. Const. Art. II, §1, cl. 8.




2   See Dkt. 8, p. 14 (dismissing “minor discrepancies” between the number of voters
who signed into poll books and the number of ballots cast).
                                            5
       Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 9 of 32




      President Trump undertook this effort on behalf of all Americans. In an

attempt to obstruct him and to derail the ongoing struggle for ballot integrity,

Plaintiffs have filed the instant Amended Complaint explosively alleging that

President Trump, his Campaign, and the RNC “engaged in a conspiracy, executed

through a coordinated effort, to disenfranchise voters by disrupting vote counting

efforts, lodging groundless challenges during recounts, and attempting to block

certification of election results through intimidation and coercion of election officials

and volunteers,” all in violation of Section 11(b) of the Voting Rights Act and 42 U.S.C.

§1985(3). Dkt. 8, p. 7 (emphasis added). Factually, these allegations are clearly wrong

and wildly offensive.

      President Trump vigorously rejects the assertion that he sought to

disenfranchise a single American or to prevent a single legal vote from being counted.

In challenging the election results, President Trump intended to protect our electoral

system from manipulation by bad actors seeking to subvert the People’s will. The

election challenges that Plaintiffs blithely dismiss were grounded in the affidavits of

hundreds of everyday Americans who put their reputations, their livelihoods, and

their personal safety on the line to speak out—under penalty of perjury—about the

election fraud they observed. These individuals whose affidavits supported President

Trump’s claims testified at great personal expense, not in pursuit of any gain but in

an effort to protect the voting rights of all Americans.

      Notably, in seeking to expose the voter fraud that riddled the 2020 election,

President Trump sought to accomplish the very aims that motivated Congress’



                                           6
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 10 of 32




enactment of the Voting Rights Act as indicated by its legislative history. As noted by

the Seventh Circuit:

      [Section 11(b)] originated as a section of the comprehensive Voting
      Rights Act of 1965. That act was designed “primarily to enforce the 15th
      amendment to the Constitution of the United States and [was] also
      designed to enforce the 14th amendment and article I, section 4 [of the
      Constitution].” H.R.Rep. No. 439, 89th Cong., 1st Sess. (1965), reprinted
      in 1965 U.S.C.C.A.N. 2437, 2437. The House Judiciary Committee noted
      that “[t]he public record is replete with endless instances of vote frauds,
      including stuffing the ballot box, tombstone voting, multiple casting of
      votes by one individual in several precincts or districts, threats and
      coercion of voters, destruction or alteration of ballots, willful
      miscounting of votes, and buying votes.” Id. at 2471. To meet the
      congressional purposes the members of the House Judiciary Committee
      deemed it imperative that the Act include methods for enforcing clean
      elections. “It is a cruel deception to give any man the elective franchise
      and then allow destruction of the effect of his vote through a multitude
      of corrupt practices.... [W]e are obligated to protect the integrity of the
      vote cast by any citizen.”

United States v. Cole, 41 F.3d 303, 307 (7th Cir. 1994). The very purpose of Section

11(b) is to fight voter disenfranchisement, specifically disenfranchisement that

results from fraud. Indeed, as the enactors of the Voting Rights Act undoubtedly

understood, every time a fraudulent vote is cast and counted, the choice of a

legitimate voter is erased. President Trump’s efforts to ensure the integrity of our

voting system are consistent both with the letter and the spirit of this law. This action

is premised on constitutionally untenable interpretations of Section 11(b) and

§1985(3)—that is, that any political pressure President Trump and his Campaign

generated by exercising their First Amendment rights amounted to a violation of the

Voting Rights Act and a conspiracy undertaken “for the purpose of depriving, either

directly or indirectly, any person or class of persons of the equal protection of the

laws, or of equal privileges and immunities under the laws.” See 42 U.S.C. §1985(3).
                                           7
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 11 of 32




This is ludicrous—a transparent, tired, and undemocratic attempt to quell political

dissent and chill political speech. The thrust of this lawsuit is clear—do not challenge

the establishment’s political machine or the media’s chosen narrative. Those who do

will pay dearly. Their motives will be impugned and they will be labeled racists.

      In this vein, a cause of action under 42 U.S.C. §1985(3) expressly requires

proof, among other things, that “some racial, or perhaps otherwise class-based,

invidiously discriminatory animus [lay] behind the conspirators’ action.” Bray v.

Alexandria Women’s Health Clinic, 506 U.S. 263, 268, 113 S. Ct. 753, 758, 122 L. Ed.

2d 34 (1993). In an apparent attempt to meet this burden, Plaintiffs generally allege

that Defendants recount efforts focused on metropolitan areas with large Black

populations. Dkt. 8, pp. 28-29. Specifically, Plaintiffs assert that, in Wisconsin, the

Trump Campaign limited recount efforts to two counties in Wisconsin with the

largest percentage of Black voters and that “[t]he Trump Campaign did not identify

any neutral justification for targeting its recount request at only those two counties.”

Dkt. 8, p. 9. Plaintiffs make a similar assertion about Defendants’ motivations in

seeking a recount in Wayne County, where Detroit is located. Yet, they are silent

about the long and embarrassing history of voter fraud in that city.3




3https://www.detroitnews.com/story/news/politics/2020/09/04/detroit-vote-count-

problems-persist-15-years/5694743002/;
https://amp.detroitnews.com/story/news/politics/2020/08/21/michigan-election-
officials-call-detroit-primary-voting-problems-alarming-appalling/3410790001/;
https://www.detroitnews.com/story/news/politics/2016/12/12/records-many-votes-
detroits-precincts/95363314/.
                                           8
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 12 of 32




      The factual allegations Plaintiffs raise are of two kinds. First, Plaintiffs make

various specific allegations involving purely political speech which fall squarely

under the protection of the First Amendment:

      (1)    A press conference at which Trump Campaign lawyers reported
      the findings of the Campaign’s voter fraud investigation. Dkt. 1, pp. 5-
      6; Dkt. 8, p. 13.

      (2)    Several tweets posted by President Trump, including a tweet
      asserting that “Voter Fraud in Detroit is rampant, and has been for
      many years!” and another reporting on the results of a vote of the Wayne
      County Board of Canvassers stating, “‘Wow! Michigan refused to certify
      the election results! Having courage is a beautiful thing!’” Dkt. 1, pp. 5-
      6; Dkt. 8, pp. 14, 15.

      (3)   A statement from Michigan Republican Party Chairwoman
      saying: “I am proud that, due to the efforts of the Michigan Republican
      Party, the Republican National Committee and the Trump Campaign,
      enough evidence of irregularities and potential voter fraud was
      uncovered resulting in the Wayne County Board of Canvassers refusing
      to certify their election results.” Dkt. 1, pp. 7-8; Dkt. 8, p. 15.

      (4)    President Trump’s telephone call with two Republican members
      of the Wayne County Board of Canvassers after they succumbed to
      liberal pressure to certify the county’s election results. Dkt. 1, pp. 6-8;
      Dkt. 8, pp. 14-16.

      (5)    President Trump’s meeting at the White House with two
      Republican state legislators from Michigan. Dkt. 1, pp. 8-9; Dkt. 8, pp.
      16-17.

      (6)     President Trump’s alleged telephone calls with various political
      officials “pressuring [them] to somehow overturn the election result.”
      Dkt. 8, pp. 18-19.

      Undoubtedly aware of the constitutional problems raised by their reliance on

purely political speech, Plaintiffs attempt to put some meat on the bones of this

meritless lawsuit by raising several new and very vague factual allegations in their




                                          9
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 13 of 32




Amended Complaint involving asserted conduct committed by “Trump Campaign

observers”:

      (1)   “Trump Campaign observers encroached on the physical spaces
      of vote tabulators to observe the count and made verbal comments
      pressuring vote tabulators.” Dkt. 8, p. 10.

      (2)   “Some Trump Campaign observers engaged in other deliberate
      actions to delay the recount by separately challenging every single ballot
      at a particular recount table” and challenging “absentee ballots that
      tabulators folded in order to put them in envelopes” and “mail-in ballots
      where the official sticker had become unstuck.” Dkt. 8, p. 10.

      (3)    Some Trump Campaign observers allegedly became physically
      aggressive with election volunteers with one observer having to be
      escorted from the recount site after pushing an election official. Dkt. 8,
      p. 10.

Similarly, Plaintiffs’ Amended Complaint also contains several allegations involving

unidentified, desultory “Trump supporters.” Dkt. 8, pp. 11-12. Plaintiffs do not plead

any facts that could give rise to any inference that an agency relationship existed

between these unnamed individuals and President Trump and/or the Trump

Campaign.

      On November 20, 2020, Plaintiffs filed their Complaint. Dkt. 1. Defendants

President Trump and the Trump Campaign (the “Trump Defendants,” collectively)

were served on November 30, 2020. Dkt. 4; Dkt. 5. Plaintiffs then filed an Amended

Complaint on December 21, 2020. Dkt. 8. Thereafter, the Trump Defendants moved

for—and were granted—an extension of time to file their answer. Dkt. 9. This motion

to dismiss timely follows. See Fed. R. Civ. P. 12(a)(1)(A)(i).




                                           10
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 14 of 32




                                LAW AND ARGUMENT

       I.     Plaintiffs have failed to state a claim for which relief may be granted.


              A. To survive a motion to dismiss, Plaintiffs must make factual
                 allegations sufficient to show that they are entitled to relief.

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” As the

Court held in Twombly, the pleading standard Rule 8 announces does not require

“detailed factual allegations,” but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me-accusation. Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A pleading that offers “labels

and conclusions” or “a formulaic recitation of the elements of a cause of action will

not do.” Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555. Nor does a complaint suffice

if it tenders “naked assertion[s]” devoid of “further factual enhancement.” Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 557.

       To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to “state a claim to relief that is plausible on its face.” Iqbal,

556 U.S. at 678. A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged. Id. The plausibility standard is not akin to a

“probability requirement,” but it asks for more than a sheer possibility that a

defendant has acted unlawfully. Id. Where a complaint pleads facts that are “merely

consistent with” a defendant’s liability, it “stops short of the line between possibility

                                            11
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 15 of 32




and plausibility of ‘entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

Although for the purposes of a motion to dismiss the court must take all of the factual

allegations in the complaint as true, the court is not bound to accept as true a legal

conclusion couched as a factual allegation. Iqbal, 556 U.S. at 679.

               B. Plaintiffs failed to state a claim under Section 11(b) because they do
                  not plausibly plead allegations of “intimidation, threats, or coercion.”

      Under the Twombly standard, a complaint that pleads facts that are “merely

consistent with” a defendant’s liability “stops short of the line between possibility and

plausibility of ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 557). Here, the Amended Complaint does not even approach the possibility

standard that the Twombly Court deemed insufficient for a claim to survive a motion

to dismiss. Indeed, none of the factual allegations Plaintiffs raise in their Amended

Complaint are even consistent with the Trump Defendants liability under Section

11(b). The statute prohibits “intimidation, threats, or coercion” directed at “any

person for voting or attempting to vote” or at “any person for urging or aiding any

person to vote or attempt to vote.” 52 U.S.C. 1307(b) (emphasis added). Yet, Plaintiffs

provide no facts about President Trump or the Campaign’s intimidation of any

person; they make no allegations about threats of any kind; they provide no facts

about coercion. Instead, Plaintiffs offer labels, conclusions, and naked assertions

devoid of “further factual enhancement.” See Iqbal, 556 U.S. at 678; Twombly, 550

U.S. at 557.

      Certainly, Plaintiffs’ Amended Complaint is peppered with the terms

“intimidation,” “threats,” and “coercion.” But, the sum total of Plaintiffs’ allegations


                                            12
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 16 of 32




against the Trump Defendants amount to tweets, a news conference, a meeting at the

White House between the President of the United States and other public officials,

and alleged telephone calls. The substance of the tweets is public record. The news

conference was televised. Plaintiffs make no factual allegations about the contents of

these alleged telephone calls or the substance of the White House meeting.

Ultimately, Plaintiffs allege nothing more than a formulaic recitation of the elements

of Section 11(b). Under Twombly, this “will not do.” Twombly, 550 U.S. at 555. Even

assuming all of the allegations are true, President Trump and his Campaign engaged

in simple and straightforward political speech during an important political dispute.

Viewing all of the facts in the light most favorable to Plaintiffs, this Amended

Complaint simply does not show that Plaintiffs are entitled to relief based on any

allegation they raise against President Trump or the Trump Campaign. See Fed. R.

Civ. P. 8(a)(2). Accordingly, Plaintiffs’ Section 11(b) claim against the Trump

Defendants should be dismissed.

             C. Plaintiffs do not state an actionable §1985(3) conspiracy claim
                because they fail to adequately allege discriminatory purpose.

      To state a cause of action under § 1985(3), a plaintiff must allege and prove

four elements: (1) a conspiracy; (2) for the purpose of depriving, either directly or

indirectly, any person or class of persons of the equal protection of laws; and (3) an

act in furtherance of the conspiracy; (4) whereby a person is either injured in his

person or property or deprived of any right or privilege of a citizen of the United

States. 42 U.S.C. § 1985(3); Pope v. Bond, 641 F. Supp. 489, 498 (D.D.C. 1986). A

plaintiff must show, inter alia, “some racial, or perhaps otherwise class-based,


                                         13
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 17 of 32




invidiously discriminatory animus [lay] behind the conspirators’ action.” Bray v.

Alexandria Women’s Health Clinic, 506 U.S. 263, 267-68, 113 S. Ct. 753, 758, 122 L.

Ed. 2d 34 (1993). Discriminatory purpose implies more than intent as volition or

intent as awareness of consequences. Id. at 271. It implies that the decisionmaker

selected or reaffirmed a particular course of action at least in part “because of,” not

merely “in spite of,” its adverse effects upon an identifiable group. Id. at 271-72

(quoting Personnel Administrator of Mass. v. Feeney, 442 U.S. 256, 279, 99 S.Ct.

2282, 2296, 60 L.Ed.2d 870 (1979)) (emphasis added).

      Here, Plaintiffs’ claims of “invidious discrimination” amount to the assertion

that the counties in which Defendants sought to conduct a recount were counties with

large Black populations. If true, this allegation simply does not show that Defendants

conspired against Plaintiffs because of—rather than in spite of—their status as Black

Americans. This allegation is a bald assertion that does not meet the Twombly

plausibility standard. See In re Rodriguez, No. 05-5130, 2005 WL 3843612, at *4 (D.C.

Cir. Oct. 14, 2005). Indeed, it is a factual contention that is “merely consistent with”

Defendant’s liability. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 557. As such, it

“stops short of the line between possibility and plausibility of entitlement to relief.”

Iqbal, 556 U.S. at 678. Thus, Plaintiffs’ §1985(3) claim against the Trump Defendants

should be dismissed.

             D. With respect to both claims, Plaintiffs fail to adequately allege an
                agency relationship between Trump supporters/volunteers and the
                Trump Defendants.




                                          14
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 18 of 32




      To the extent that Plaintiffs seek to impose liability on President Trump and

his Campaign for the alleged conduct of “Trump Campaign observers” and “Trump

supporters,” Plaintiffs have failed to allege facts that if true would substantiate the

existence of an agency relationship between these unnamed individuals and either of

the Trump Defendants. Although the Court accepts as true the well-pled allegations

in Plaintiffs’ Amended Complaint, Ndoromo v. Barr, No. CV 19-3781 (CKK), 2020 WL

5107546, at *1 (D.D.C. Aug. 31, 2020), pleadings must raise the right to relief beyond

the speculative level; a plaintiff must provide “more than labels and conclusions.”

Twombly, 550 U.S. at 555. In the instant case, Plaintiffs label these unidentified

Trump Campaign volunteers and supporters as “agents,” see Dkt. 8, p. 6, but they

have failed to raise a plausible inference than an agency relationship existed between

the Trump Campaign and these unnamed individuals.

      In the District of Columbia, the determination of whether an agency

relationship exists turns on several factors, including: “(1) the selection and

engagement of the servant, (2) the payment of wages, (3) the power to discharge, (4)

the power to control the servant’s conduct, (5) and whether the work is part of the

regular business of the employer.” Acosta Orellana v. CropLife Int’l, 711 F. Supp. 2d

81, 110 (D.D.C. 2010). Of these factors, the “‘determinative factor’ is usually the ...

right to control an employee in the performance of a task and in its result.” Id.; see

also Giles v. Shell Oil Corp., 487 A.2d 610, 611 (D.C.1985) (stating that the

“determination of the existence of [an agency] relationship basically turns upon one

of these factors: control.”). Indeed, “[i]t is a fundamental principle of hornbook agency



                                           15
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 19 of 32




law that an agency relationship arises only where the principal ‘has the right to

control the conduct of the agent with respect to matters entrusted to him.’” Acosta

Orellana, 711 F. Supp. 2d. at 110; Carswell v. Air Line Pilots Ass'n Int’l, 540

F.Supp.2d 107, 122 (D.D.C.2008) (quoting Restatement (Second) of Agency § 14

(1958)); see also Restatement (Third) of Agency § 1.01 (2006) (stating that an agency

relationship is the “fiduciary relationship that arises when [a principal] manifests

assent to [an agent] that the agent shall act on the principal’s behalf and subject to

the principal’s control”).

       Plaintiffs’ factual allegations are completely devoid of any suggestion that the

Trump Campaign had control over its diffuse and myriad volunteers, much less the

over seventy-four million Trump supporters in America. Because Plaintiffs fail to

“plead[ ] factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged,” they have failed to state a claim

for relief that can survive a motion to dismiss. Iqbal, 556 U.S. at 678; Cumis Ins. Soc.,

Inc. v. Peters, 983 F. Supp. 787, 796 (N.D. Ill. 1997) (“While the existence and extent

of the agency relationship is a question of fact, the plaintiff must sufficiently allege

that an agency relationship existed in order for his complaint to survive a Rule

12(b)(6) motion to dismiss.”).

              E. Plaintiffs’ claims against President Trump for monetary damages
                 must be dismissed because he is absolutely immune from damages
                 liability predicated on acts within the “outer perimeter” of his official
                 responsibility.

       As a former President of the United States, President Trump is absolutely

immune from damages liability predicated on acts within the “outer perimeter” of his

                                           16
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 20 of 32




official responsibility. Nixon v. Fitzgerald, 457 U.S. 731, 756, 102 S. Ct. 2690, 2704,

73 L. Ed. 2d 349 (1982). When defending against common law tort suits, this privilege

is absolute, meaning he has a complete defense entitling him to summary judgment,

subject only to the requirement that his actions fall within the outer perimeter of his

official duties. Chastain v. Sundquist, 833 F.2d 311, 315 (D.C. Cir. 1987).

      All of the conduct alleged falls within the outer perimeter of President Trump’s

official responsibilities as President. Those official responsibilities include

“preserv[ing], protect[ing] and defend[ing] the Constitution of the United States.”

U.S. Const. Article II, Section I, clause 8. As pled, President Trump’s efforts to expose

voter fraud and to protect our voting system from manipulation encompass those

duties. As such, this immunity bars Plaintiffs’ action for damages against President

Trump.

             F. All of the factual allegations Plaintiffs have made against President
                Trump and his Campaign involve conduct that is protected under the
                First Amendment of the United States Constitution.

      For the Court to find that Plaintiffs’ Amended Complaint states a claim, it

would have to adopt an extraordinarily broad interpretation of Section 11(b) and of

§1985(3) such that any effort by any person to exert political pressure on state and

local election officials would constitute violations of these provisions. Cf. U.S. Const.

Amend. 1 (“Congress shall make no law…abridging…the right of the people…to

petition the Government for redress of grievances.”). Such a broad definition would

necessarily prohibit or chill garden-variety campaign activity and lobbying efforts.




                                           17
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 21 of 32




However, Plaintiffs have cited no authority, however, to support such a boundless

interpretation of the act.

      The factual allegations Plaintiffs have raised against President Trump and his

Campaign involve conduct that is squarely protected by the First Amendment of the

United States Constitution. The First Amendment provides that “Congress shall

make no law ... abridging the freedom of speech.” The hallmark of the protection of

free speech is to allow “free trade in ideas”—even ideas that the overwhelming

majority of people might find distasteful or discomforting. Virginia v. Black, 538 U.S.

343, 358, 123 S. Ct. 1536, 1547, 155 L. Ed. 2d 535 (2003). Thus, the First Amendment

“ordinarily” denies “the power to prohibit dissemination of social, economic and

political doctrine” even when politically unpopular. Id.

      Indeed, the First Amendment generally prevents government from proscribing

speech or even expressive conduct, because of disapproval of the ideas expressed.

R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 382, 112 S. Ct. 2538, 2542, 120 L. Ed.

2d 305 (1992). Content-based regulations are presumptively invalid. Id. Further,

“political speech is entitled to the fullest possible measure of constitutional

protection.” Members of City Council of City of Los Angeles v. Taxpayers for Vincent,

466 U.S. 789, 816, 104 S. Ct. 2118, 2134, 80 L. Ed. 2d 772 (1984). “[S]peech on ‘matters

of public concern’ ... is ‘at the heart of the First Amendment’s protection.’” Snyder v.

Phelps, 562 U.S. 443, 451–52, 131 S. Ct. 1207, 1215, 179 L. Ed. 2d 172 (2011) (quoting

Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 758–759, 105 S.Ct.

2939, 86 L.Ed.2d 593 (1985)). The First Amendment reflects “a profound national



                                          18
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 22 of 32




commitment to the principle that debate on public issues should be uninhibited,

robust, and wide-open.” Snyder, 562 U.S. at 452. That is because “speech concerning

public affairs is more than self-expression; it is the essence of self-government.” Id.

Accordingly, “speech on public issues occupies the highest rung of the hierarchy of

First Amendment values and is entitled to special protection.” Id.

       Given that Donald J. Trump was the President of the United States and, at all

relevant times, a candidate for reelection to that office, it is difficult to imagine speech

cloaked with more constitutional protection than the alleged expressive conduct—the

tweets, press conference, and meeting with state legislators—that Plaintiffs seem to

assert violates Section 11(b) and §1985(3). Turning district courts into the arbiters of

campaign speech would be a particularly troubling precedent.

       Moreover, the very election challenge Plaintiffs wish this Court to enjoin is

independently authorized by other provisions of the Constitution, including the First

Amendment right to petition the Government for redress of grievances and Article II,

§1, cl. 2, which places the selection of presidential electors squarely in the hands of

the state legislatures. See U.S. Const. Amend. 1 (“Congress shall make no

law…abridging…the right of the people…to petition the Government for redress of

grievances.”); U.S. Const. Art. II, §1, cl. 2 (“Each State shall appoint, in such Manner

as the Legislature thereof may direct, a Number of Electors….”).

       Applying a broad interpretation of Section 11(b) and §1985(3) to proscribe such

purely political activity would raise constitutional questions of the highest order.

Indeed, Plaintiffs are inviting this Court to make such a broad and boundless



                                            19
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 23 of 32




interpretation of these statutes that would require them to be struck down for

running afoul of the vagueness and overbreadth doctrines. See Hastings v. Judicial

Conference of U.S., 829 F.2d 91, 105 (D.C. Cir. 1987) (“The overbreadth and

vagueness doctrines are related but distinct. A vague law denies due process by

imposing standards of conduct so indeterminate that it is impossible to ascertain just

what will result in sanctions; in contrast, a law that is overbroad may be perfectly

clear but impermissibly purport to penalize protected First Amendment activity.”).

Simply put: Plaintiffs’ broad reading of these historic statutes puts their

enforceability and constitutionality at risk.

      The Court need not take the bait. Indeed, the canon of constitutional avoidance

counsels against interpreting a statute in such a way that would raise constitutional

questions when there is some other ground upon which to dispose of the case. See

Nw. Austin Mun. Util. Dist. No. One v. Holder, 557 U.S. 193, 205, 129 S. Ct. 2504,

2513, 174 L. Ed. 2d 140 (2009) (recognizing “[the] well-established principle

governing the prudent exercise of this Court’s jurisdiction that normally the Court

will not decide a constitutional question if there is some other ground upon which to

dispose of the case”); Delegates to Republican Nat. Convention v. Republican Nat.

Comm., No. SACV 12-00927 DOC, 2012 WL 3239903, at *11-12 (C.D. Cal. Aug. 7,

2012);4 see also Simmons v. Galvin, 575 F.3d 24, 42 (9th Cir. 2009) (acknowledging



4 The Delegates court considered a presidential candidate’s claim that the phrase
“intimidate, threaten, or coerce” in the Voting Rights Act encompassed a state
political party’s conditioning of delegate status upon the putative delegate signing an
affidavit promising to vote for a particular nominee. The court declined to adopt
plaintiffs’ broad proposed interpretation of these terms because such an
                                          20
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 24 of 32




and applying “the principle that courts, particularly in [Voting Rights Act] cases,

should avoid deciding constitutional issues where statutory interpretation obviates

the issue”).

       In this case, there are myriad ways to interpret these statutes that would not

offend constitutional principles. See e.g., Madsen v. Women's Health Ctr., Inc., 512

U.S. 753, 774, 114 S. Ct. 2516, 2529, 129 L. Ed. 2d 593 (1994) (“Absent evidence that

the protesters’ speech is independently proscribable (i.e., ‘fighting words’ or threats),

or is so infused with violence as to be indistinguishable from a threat of physical

harm, this provision [banning all ‘images observable’ outside of an abortion clinic]

cannot stand.”); R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 388, 112 S. Ct. 2538,

2546, 120 L. Ed. 2d 305 (1992) (acknowledging that “threats of violence are outside

the First Amendment”); Virginia v. Black, 538 U.S. 343, 359, 123 S. Ct. 1536, 1548,

155 L. Ed. 2d 535 (2003) (“[T]he First Amendment also permits a State to ban a ‘true

threat.’ ‘True threats’ encompass those statements where the speaker means to

communicate a serious expression of an intent to commit an act of unlawful violence

to a particular individual or group of individuals…. Intimidation in the

constitutionally proscribable sense of the word is a type of true threat, where a




interpretation could violate defendant’s First Amendment right to exclude people
from leadership positions in the party and “the Court need not reach ‘the serious
constitutional questions’ raised if the Court were to adopt Plaintiffs’ interpretation of
the Voting Rights Act because ‘courts, particularly in [Voting Rights Act] cases,
should avoid deciding constitutional issues where statutory interpretation obviates
the issue.”
                                           21
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 25 of 32




speaker directs a threat to a person or group of persons with the intent of placing the

victim in fear of bodily harm or death.”) (internal citations omitted).

      Ultimately, the Voting Rights Act and §1985(3) cannot punish that which is

protected by the Constitution. Plaintiffs do not allege any acts that would be

proscribable under a constitutionally permissible interpretations of these statutes.

Accordingly, they have failed to state a claim and this Court should dismiss their

Amended Complaint.

             G. The injunctive and declaratory relief Plaintiffs seek               are
                unconstitutional attempts at a prior restraint against speech.

      Prior restraints “are the most serious and the least tolerable infringement on

First Amendment rights.” Neb. Press Ass’n v. Stuart, 427 U.S. 539, 559 (1976). Court

orders that proscriptively forbid speech activities are classic examples of prior

restraints. Alexander v. United States, 509 U.S. 544, 550, 113 S. Ct. 2766, 2771, 125

L. Ed. 2d 441 (1993). They are presumed to be constitutionally invalid and the

government’s burden of justifying such a restraint is heavy. New York Times v.

United States, 403 U.S. 713, 714 (1971) (the Pentagon Papers case). Indeed, any prior

restraint on expression comes to this Court with a “heavy presumption” against its

constitutional validity. Org. for a Better Austin v. Keefe, 402 U.S. 415, 419, 91 S. Ct.

1575, 1578, 29 L. Ed. 2d 1 (1971). Content-based laws—those that target speech based

on its communicative content—are presumptively unconstitutional and may be

justified only if the government proves that they are narrowly tailored to serve

compelling governmental interests. Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 163,




                                          22
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 26 of 32




135 S. Ct. 2218, 2226, 192 L. Ed. 2d 236 (2015); see also Edwards v. District of

Columbia, 765 F.Supp.2d 3, 14 (D.D.C. 2011).

      No conceivable issue of public concern could justify the issuance of a prior

restraint against a candidate for any public office, and certainly not when the office

being sought is that of President of the United States; Plaintiffs have certainly not

pled one here. If a prior restraint was not appropriate to stop the dissemination of

classified information found in the Pentagon Papers, it is certainly not appropriate

here.5 The request for any prospective relief must be dismissed, with prejudice.

      II.    Plaintiffs cannot meet their burden of establishing this Court’s personal

             jurisdiction over Defendants.


      When personal jurisdiction is challenged, the plaintiff must demonstrate that

each defendant is subject to personal jurisdiction in the forum. Alkanani v. Aegis Def.



5Plaintiffs pepper their Amended Complaint with the repeated and false legal
conclusion that President Trump’s claims of election fraud are wrong. It’s as if they
hope that by repeating the same falsehoods time and again they can wish them into
existence. Such assertions are legally irrelevant, however, in determining whether a
prior restraint is appropriate. Indeed, the United Supreme Court has repeatedly
held that a prior restraint on speech and publication, constitutes an impermissible
restraint on First Amendment rights without regard to the truth or validity of the
publication. See Org. for a Better Austin v. Keefe, 402 U.S. 415, 418, 91 S. Ct. 1575,
1577, 29 L. Ed. 2d 1 (1971) (“It is elementary, of course, that in a case of this kind
the courts do not concern themselves with the truth or validity of the
publication.”); Near v. Minnesota, 283 U.S. 697, 721, 51 S.Ct. 625, 633, 75 L.Ed.
1357 (1931) (“The recognition of authority to impose previous restraint upon
publication in order to protect the community against the circulation of charges of
misconduct, and especially of official misconduct, necessarily would carry with it the
admission of the authority of the censor against which the constitutional barrier
was erected. The preliminary freedom, by virtue of the very reason for its existence,
does not depend, as this court has said, on proof of truth.”).


                                          23
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 27 of 32



Servs., LLC , 976 F. Supp. 2d 13, 22 (D.D.C. 2014). The plaintiff bears the burden of

establishing a factual basis for the Court’s exercise of personal jurisdiction over the

defendant, and to meet that burden, the plaintiff must allege specific facts connecting

[the] defendant with the forum. Id. The primary focus of our personal jurisdiction

inquiry is the defendant’s relationship to the forum State. Bristol-Myers Squibb Co.

v. Superior Court of California, San Francisco Cty. , 137 S. Ct. 1773, 1779, 198 L. Ed.

2d 395 (2017).

      For an individual, the “paradigm forum” for the exercise of general jurisdiction

is the individual’s domicile; for a corporation, it is an equivalent place, one in which

the corporation is fairly regarded as at home. Goodyear Dunlop Tires Operations, S.A.

v. Brown , 564 U.S. 915, 924, 131 S. Ct. 2846, 2853–54, 180 L. Ed. 2d 796 (2011).

Neither President Trump nor the Campaign are subject to general jurisdiction in the

District of Columbia. President Trump is domiciled in Florida. Exhibits 1 and 2. The

Campaign is a Virginia corporation with a principal place of business in New York

and a headquarters in Virginia. Exhibits 3 and 4.

      Any effort to subject Defendants to this Court’s specific jurisdiction based on

their constitutionally protected activities, including any action President Trump has

performed in discharging his duties as President of the United States, cannot comport

with the limits imposed on the District of Columbia by federal due process. See

Bristol-Myers Squibb Co. , 137 S. Ct. at 1779, 198 L. Ed. 2d 395 (2017) (“Because [a]

state court’s assertion of jurisdiction exposes defendants to the State’s coercive power,

it is subject to review for compatibility with the Fourteenth Amendment’s Due



                                          24
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 28 of 32




Process Clause, which limits the power of a state court to render a valid personal

judgment against a nonresident defendant.”) (internal citations omitted); Goodyear,

564 U.S. at 918; International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct.

154, 90 L.Ed. 95 (1945) (assertion of jurisdiction over out-of-state defendant must

comply with “‘traditional notions of fair play and substantial justice”).

      Accordingly, this Court should dismiss Plaintiffs’ Amended Complaint against

both the President and the Campaign for lack of personal jurisdiction.

      III.   Plaintiffs do not have standing to assert a third-party claim on behalf of

             voters in states other than Michigan.


      Plaintiffs seek an injunction from this Court requiring Defendants, among

other things, to “[s]ecure approval from this Court prior to engaging in any activities

related to recounts, certifications, or similar post-election activities” and to train

volunteers using only training materials approved by this Court. Dkt. 8., p. 30.

Plaintiffs do not have standing to assert a third-party Voting Rights Act claim on

behalf of voters in a state other than Michigan.

             A. Plaintiffs Michigan Welfare Rights Organization and the NAACP do
                not have standing.

      The plaintiff bears the burden of invoking the court’s subject matter

jurisdiction, including establishing the elements of standing. Arpaio v. Obama, 797

F.3d 11, 19 (D.C. Cir. 2015). Where the plaintiff’s standing is challenged, the court

“must assume that [the plaintiff] states a valid legal claim.” Nat’l Fair Hous. All. v.

Carson, 330 F. Supp. 3d 14, 37 (D.D.C. 2018). In such cases, the plaintiff bears the

burden of “show[ing] a substantial probability that [he or she has] been injured, that

                                          25
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 29 of 32




the defendant caused [his or her] injury, and that the court could redress that injury.”

Id. Each element [of standing] must be supported in the same way as any other

matter on which the plaintiff bears the burden of proof, i.e., with the manner and

degree of evidence required at the successive stages of the litigation. Arpaio, 797 F.3d

at 19. While the court accepts well-pleaded factual allegations as true and draw all

reasonable inferences from those allegations in the plaintiff’s favor, threadbare

recitals of the elements of standing, supported by mere conclusory statements, do not

suffice. Id. The court does not assume the truth of legal conclusions, nor does it “accept

inferences that are unsupported by the facts set out in the complaint.” Id. To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim of standing that is plausible on its face. Id.

       In the instant case, both Michigan Welfare Rights Organization and the

NAACP cannot meet their burden of proving injury in fact. See Elec. Privacy Info.

Ctr. v. Presidential Advisory Comm’n on Election Integrity, 878 F.3d 371, 378 (D.C.

Cir. 2017) (“Under Havens Realty Corp. v. Coleman, 455 U.S. 363, 102 S.Ct. 1114, 71

L.Ed.2d 214 (1982), an organization may establish Article III standing if it can show

that the defendant’s actions cause a concrete and demonstrable injury to the

organization's activities that is more than simply a setback to the organization’s

abstract social interests.”) (internal quotation marks omitted).

              B. Individual Plaintiffs do not have standing to assert a third-party
                 claim on behalf of voters in other states.

       Generally, a party must assert his own legal rights and interests and cannot

rest his claim to relief on the legal rights or interests of third parties. Kowalski v.


                                            26
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 30 of 32




Tesmer, 543 U.S. 125, 129, 125 S. Ct. 564, 567, 160 L. Ed. 2d 519 (2004). Although

the United States Supreme Court has recognized that there may be circumstances

where it is necessary to grant a third party standing to assert the rights of another,

it has limited this exception by requiring that a party seeking third-party standing

make two additional showings. Id. at 129-30. A party that satisfies the requirements

of Article III standing may seek to enforce the legal rights of a third party where: (1)

the party has a “close” relationship with the possessor of the right; and (2) there is a

“hindrance” to the possessor’s ability to protect its own interests. Kumar v. Frisco

Indep. Sch. Dist., 443 F. Supp. 3d 771, 781 (E.D. Tex. 2020) (citing Kowalski, 543 U.S.

at 130.

      Here, the individual Plaintiffs have not demonstrated a “close relationship”

with voters in other states. Indeed, under Article II of the U.S. Constitution, the

President is elected by Presidential Electors from each state who are appointed “in

such Manner as the Legislature thereof may direct.” U.S. Const. Art. II, §1, cl. 2. A

voter in Michigan has no relationship whatsoever to a voter in another state because

the right to vote for Presidential Electors in each state is prescribed by each state’s

respective legislatures, who are free to select Presidential Electors in any manner—

including direct election of the Electors by the members of the state legislature—that

does not violate the provisions the Constitution.

      Moreover, there exists no hindrance to the ability of voters in other states to

protect their own interests. Consequently, Plaintiffs do not have standing to seek

relief on behalf of voters “in any other state.”



                                           27
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 31 of 32




                                   CONCLUSION

      Plaintiffs have failed to state a cause of action to survive a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6). Viewing all factual allegations in the

light most favorable to the Plaintiffs, their Amended Complaint does not state a cause

of action under Section 11(b) of the Voting Rights Act or §1985(3) and important First

Amendment considerations foreclose Plaintiffs’ claims. Moreover, Plaintiffs cannot

bear their burden of establishing that this Court’s assertion of its personal

jurisdiction over the President of the United States and his presidential Campaign is

compatible with federal due process. Finally, Plaintiffs do not have standing to seek

relief on behalf of voters “in any other state” because they cannot prove a “close

relationship” to these third-party voters and cannot show any hindrance to the ability

of these voters to protect their own rights. For these reasons, and the reasons raised

by the Republican National Committee in its motion and brief, this Amended

Complaint should be dismissed.



Dated: February 24, 2021                      Respectfully submitted,

                                               /s/ Jesse R. Binnall
                                              Jesse R. Binnall (VA022)
                                              Harvey & Binnall, PLLC
                                              717 King Street, Suite 300
                                              Alexandria, VA 22314
                                              Tel: (703) 888-1943
                                              Fax: (703) 888-1930
                                              jbinnall@harveybinnall.com
                                              Attorney for Donald J. Trump and
                                              Donald J. Trump for President, Inc.




                                         28
      Case 1:20-cv-03388-EGS Document 25-1 Filed 02/24/21 Page 32 of 32




                             CERTIFICATE OF SERVICE

      I certify that on February24, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all counsel and parties of record.


Dated: February 24, 2021                            /s/ Jesse R. Binnall
                                                    Jesse R. Binnall
                                                    Counsel for Donald J. Trump and
                                                    Donald J. Trump for President, Inc.




                                               29
